DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/29/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
The following NPL documents have not been provided:
“International Preliminary Report on Patentability issued in PCT/JP2019/002207, dated Jul. 28, 2020, 7 pages”;
“International Preliminary Report on Patentability issued in PCT/JP2019/005200, dated Aug. 18, 2020, 7 pages”;
“International Preliminary Report on Patentability issued in PCT/JP2019/020196, dated Nov. 24, 2020, with English translation 6 pages”
It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 5, 10-11, 16, and 20 are objected to because of the following informalities:  
Claim 5 Line 6-7, Claim 11 Line 4-5, Claim 16 Line 4-5, and Claim 20 Line 4-5 currently state: 

--the Pc pressure receiving surface and the Ps pressure receiving surface facing away from each other.--  
Claim 10 Line 2, currently state: “a valve opening direction” should be changed to state: --the valve opening direction--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:  A capacity control valve comprising:
	a valve housing (10,11, ¶0029) provided with a Pc port 14, a Pd port 12, a first Ps port 13 and a second Ps port 15;
a main valve element (50, see e.g. Fig 2) which includes a main valve portion 51a configured to come into contact with and separating from a main valve seat 10a to close and open a communication (i.e. passage through main valve element 50) between the Pd port 12 and the Pc port 14 by a drive force of a solenoid 80;
an intermediate communication path 55 configured to communicate with the Pc port and the first Ps port (communication of path 55 with first Ps port 13 is possible when the solenoid 80 is energized and second valve seat 82a is lifted from second valve portion 51b, thus 55 is able to communication via 51c (Fig 2) and 82a (Fig 2) with first Ps port 13 (Fig 2));
	a pressure-sensitive valve 53 configured to open and close the intermediate communication path 55 by an ambient pressure; and
	a differential pressure valve (90 (Fig 3)) including a differential pressure valve element 91 configured to open and close a communication 91m between the Pc port 14 and the second Ps port 15 (i.e. flow of fluid illustrated by arrow connecting Pc and Ps in Fig. 3, 4 & 6 and not illustrated in Fig 5) and a communication 91d between the Pc port 14 and a pressure-sensitive chamber 40 by the differential pressure valve element 91 moved by a pressure.
Regarding Claim 1: Line 8-13 states: 
an ambient pressure; and
a differential pressure valve including a differential pressure valve element configured to open and close a communication between the Pc port and the second Ps port and a communication between the Pc port and a pressure-sensitive chamber by the differential pressure valve element moved by a pressure.” 
It is unclear the exact limitations the applicant is introducing here, specifically regarding the limitation “an ambient pressure” it is unclear if applicant is claiming an atmospheric pressure with the language “an ambient pressure” or if applicant is claiming a pressure of the fluid surrounding the pressure sensitive valve (i.e. the pressure of the fluid in chamber 40 in the figures)? Additionally, it is unclear if the limitation “a pressure” in line 13 of claim 1 is describing a pressure that is different from the “ambient pressure” in Line 9, or if the limitation is directed to the same pressure as the ambient pressure. For the purpose of examination Claim 1 Line 8-13 will be read as:
--a pressure sensitive chamber;
a pressure-sensitive valve configured to open and close the intermediate communication path by a pressure of the pressure sensitive chamber; and
a differential pressure valve including a differential pressure valve element configured to open and close a communication between the Pc port and the second Ps port and a communication between the Pc port and the pressure-sensitive chamber by the differential pressure valve element moved by the pressure of the pressure sensitive chamber.-- Further Regarding Claim 1: --It is noted that this conclusion conforms with the conclusion reached during the interview of 09/24/2021.--
Claim 7 recites the limitation "the valve opening direction" in Line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --a valve opening direction--
Claim 18 recites the limitation "the valve opening direction" in Line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --a valve opening direction--
Claim 8 recites the limitation " the inner surface " in Line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --a left inner surface--
Claim 14 recites the limitation " the inner surface " in Line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --a left inner surface--
Claim 19 recites the limitation " the inner surface " in Line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation in question will be read as: --a left inner surface--
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is: 
Tano US 2012/0056113.
Tano US 2012/0056113 discloses the limitations:
a valve housing 20 provided with a Pc port 26, a Pd port 25, a first Ps port 27 and a second Ps port 18;
a main valve element 11 which includes a main valve portion 15a configured to come into contact with and separating from a main valve seat 22 to close and open a communication (i.e. path defined by port 22) between the Pd port and the Pc port by a drive force of a solenoid (solenoid = 30; ¶0053,¶0046,¶0054);
an intermediate communication path (15j,16) configured to communicate with the Pc port and the first Ps port (as shown in Figure 2); 
a pressure sensitive chamber (chamber surrounding 45);

However Tano US 2012/0056113 does not disclose the limitations:
a differential pressure valve including a differential pressure valve element configured to open and close a communication between the Pc port and the second Ps port and a communication between the Pc port and the pressure-sensitive chamber by the differential pressure valve element moved by the pressure of the pressure sensitive chamber.

Additionally the prior art of JP 2018-40385 is noted:
JP 2018-40385 discloses the limitations: 
a valve housing 5 provided with a Pc port 14, a Pd port 16, and a second Ps port 12;
a main valve element 7 which includes a main valve portion 30 configured to come into contact with and separating from a main valve seat 22 to close and open (¶0020, ¶0036, ¶0045) a communication (open communication = Figure 2 position; closed communication = Figure 3 position) between the Pd port 16 and the Pc port 14 by a drive force of a solenoid (¶0045-¶0046);
a pressure sensitive chamber 23;
a differential pressure valve 8 including a differential pressure valve element 36 configured to open and close a communication (open communication 32 = Figure 3 
However JP 2018-40385 does not discloses the limitations: 
a first Ps port;
an intermediate communication path configured to communicate with the Pc port and the first Ps port;
a pressure-sensitive valve configured to open and close the intermediate communication path by a pressure of the pressure sensitive chamber; and
a differential pressure valve including a differential pressure valve element configured to open and close a communication between the Pc port and the pressure-sensitive chamber by the differential pressure valve element moved by the pressure of the pressure sensitive chamber.

Thus, for at least the above mentioned reasons the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Conclusion
The prior art made of record and not relied upon in the Attached PTO-892 is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746